COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Deborah Ann Walker v. The State of Texas

Appellate case number:    01-13-00109-CR; 01-13-00189-CR

Trial court case number: 09CR2551; 12CR3363

Trial court:              405th District Court of Galveston County

        On September 24, 2013, the State filed a motion for extension of time to file the State’s
brief in each of these cases. We grant the motion in part and dismiss in part as moot.
       Appellant was charged by indictment with the commission of felony offenses in trial
court cause numbers 09CR2551 and 12CR3363. The trial court consolidated the cases for trial,
appellant was convicted in each case by a jury, and he timely appealed from each conviction.
      Appellant filed a brief in cause 01-13-00189-CR, his appeal from trial court cause
12CR3363, on June 21, 2013. Appellant has not filed an appellant’s brief in cause 01-13-00109-
CR, and the appellant’s brief filed in cause 01-13-00189-CR does not reference either cause
number 01-13-00189-CR or trial court cause 09CR2551.
        Accordingly, we GRANT the State’s motion insofar as it requests an extension of time to
file the State’s brief in response to the appellant’s brief filed in cause 01-13-00189-CR; no
further extensions will be granted for the filing of the State’s brief in this case.
        We further DISMISS the State’s motion as moot insofar as it requests an extension of
time to file the State’s brief in cause 01-13-00109-CR. We ORDER appellant to file his brief, or
to notify this Court in writing that he wishes to adopt the brief filed in cause 01-13-00189-CR as
his brief for cause 01-13-00109-CR, within 10 days of the date of this order, or the case will be
abated pursuant to Texas Rule of Appellate Procedure 38.8. See TEX. R. APP. P. 38.8(b)(2). The
State’s brief in cause 01-13-00109-CR will be due within 30 days after appellant’s brief is filed,
and no extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: October 9, 2013